—Proceeding pursuant to CPLR article 78 to review a determination of the respondent County of Dutchess dated November 6, 1996, which, after a hearing, inter alia, found the petitioner guilty of incompetence and/or misconduct and dismissed him from his position as a Senior Investigator in the office of the Dutchess County Public Defender.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The determination was supported by substantial evidence (see, Matter of Moorehead v New York City Tr. Auth., 147 AD2d 569).
The petitioner’s remaining contentions are without merit.
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.